Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Junqi Hang on 8 June 2022.
The application has been amended as follows:
1. 	(Currently Amended)	A road condition generation method for a computing device, the method comprising: 
 	obtaining driving state information of a first road section, the first road section being adjacent to a second road section along a traffic flow direction; 
	discretizing the driving state information to obtain an observation sequence;
	feeding the observation sequence to a hidden Markov model, to generate road condition state information on road condition states during a transition from the first road section to the second road section, wherein the road condition states include a first state, a second state, and a third state, wherein the first state, the second state, and the third state differ from each other in traffic speed,  and wherein the road condition state information includes one or more of:
a probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the second state;
a probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the third state;
a probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the first state;
a probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the third state;
a probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the first state; and
a probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the second state; 
determining, according to statistical historical road condition data, a correspondence between the road condition states and road section traffic capacity information in a probability form, wherein the hidden Markov model includes a first probability matrix and a second probability matrix of road sections extracted according to the statistical historical road condition data; 
displaying on a user interface, a path with a maximum probability in a map according to the road condition state information; and 
 	outputting the road condition state information.
2-3. 	(Cancelled).	4. 	(Previously Presented)	The method according to claim 1, wherein the driving state information is obtained further by: 
 	acquiring positioning information of a vehicle; 
 	obtaining driving behavior state information of a driver corresponding to the vehicle; and 
 	generating the driving state information by associating information of the vehicle and the driver behavior state information of the driver.5. 	(Previously Presented)	The method according to claim 1, wherein the driving state information comprises one or more of: a traffic speed, a traffic flow, an average passage time, and a traffic light waiting period.
6. 	(Currently Amended)	The method according to claim [[2]] 1, further comprising: 
 	obtaining the statistical historical road condition data from a true value system in which actual traffic conditions are recorded.7-8. 	(Cancelled).9. 	(Currently Amended)	A road condition generation device, comprising: a memory configured to store program code; an input device and an output device; and a processor connected to the input device, the output device, and the memory, and configured to execute the program code to perform: 
 	obtaining driving state information of a first road section, the first road section being adjacent to a second road section along a traffic flow direction; 
	discretizing the driving state information to obtain an observation sequence;
	feeding the observation sequence to a hidden Markov model, to generate road condition state information on road condition states during a transition from the first road section to the second road section, wherein the road condition states include a first state, a second state, and a third state, wherein the first state, the second state, and the third state differ from each other in traffic speed,  and wherein the road condition state information includes one or more of:
a probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the second state;
a probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the third state;
a probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the first state;
a probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the third state;
a probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the first state; and
a probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the second state; 
determining, according to statistical historical road condition data, a correspondence between the road condition states and road section traffic capacity information in a probability form, wherein the hidden Markov model includes a first probability matrix and a second probability matrix of road sections extracted according to the statistical historical road condition data; 
displaying on a user interface, a path with a maximum probability in a map according to the road condition state information; and 
 	outputting the road condition state information.10-11. 	(Cancelled).12. 	(Previously Presented)	The device according to claim 9, wherein the driving state information comprises is obtained further by: 
 	acquiring positioning information of a vehicle; 
 	obtaining driving behavior state information of a driver corresponding to the vehicle; and 
 	generating the driving state information by associating information of the vehicle and the driver behavior state information of the driver.13. 	(Previously Presented)	The device according to claim 9, wherein the driving state information comprises one or more of: a traffic speed, a traffic flow, an average passage time, and a traffic light waiting period.14. 	(Currently Amended)	The device according to claim [[10]] 9, wherein the processor is further configured to perform: 
 	obtaining the statistical historical road condition data from a true value system in which actual traffic conditions are recorded.15-16. 	(Cancelled).
17. 	(Currently Amended)	A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: 
 	obtaining driving state information of a first road section, the first road section being adjacent to a second road section along a traffic flow direction; 
	discretizing the driving state information to obtain an observation sequence;
feeding the observation sequence to a hidden Markov model, to generate road condition state information on road condition states during a transition from the first road section to the second road section, wherein the road condition states include a first state, a second state, and a third state, wherein the first state, the second state, and the third state differ from each other in traffic speed,  and wherein the road condition state information includes one or more of:
a probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the second state;
a probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the third state;
a probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the first state;
a probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the third state;
a probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the first state; and
a probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the second state; 
determining, according to statistical historical road condition data, a correspondence between the road condition states and road section traffic capacity information in a probability form, wherein the hidden Markov model includes a first probability matrix and a second probability matrix of road sections extracted according to the statistical historical road condition data; 
displaying on a user interface, a path with a maximum probability in a map according to the road condition state information; and 
 	outputting the road condition state information.18-19. 	(Cancelled).
20.	(Previously Presented)	The method according to claim 1, wherein the road condition state information includes two or more of:
the probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the second state;
the probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the third state;
the probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the first state;
the probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the third state;
the probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the first state; and
the probability of transition from the first road section to the second road while the first road section being of the third state and the second road section being of the second state.
21.	(Previously Presented)	The method according to claim 1, wherein feeding to the hidden Markov model the driving state information of the first road section to generate the road condition state information further comprises:
generating a probability correspondence between the road condition states and  traffic speed ranges, wherein the probability correspondence includes one or more of:
a first probability of a first traffic speed range being present during first state;
a second probability of a second traffic speed range being present during the first state, the second traffic speed range being different than the first traffic speed range;
a third probability of the first traffic speed range being present during the second state;
a fourth probability of the second traffic speed range being present during the second;
a fifth probability of the first traffic speed range being present during the third state; and
a sixth probability of the second traffic speed range being present during the third state.
22.	(Previously Presented)	The method according to claim 1, wherein feeding to the hidden Markov model the driving state information of the first road section to generate the road condition state information further comprises:
generating a probability correspondence between the road condition states and  traffic speed ranges, wherein the probability correspondence includes two or more of:
a first probability of a first traffic speed range being present during first state;
a second probability of a second traffic speed range being present during the first state, the second traffic speed range being different than the first traffic speed range;
a third probability of the first traffic speed range being present during the second state;
a fourth probability of the second traffic speed range being present during the second;
a fifth probability of the first traffic speed range being present during the third state; and
a sixth probability of the second traffic speed range being present during the third state.  
ALLOWABLE SUBJECT MATTER
Claims 1, 4-6, 9, 12-14, 17, and 20-22 are pending and allowed.  Claims 1, 6, 9, 14 and 17 are currently amended.  Claims 2-3, 7-8, 10-11, 15-16, and 18-19 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Yan et al., “A Hidden Markov Model for short term prediction of traffic conditions on freeways”, Transportation Research Part C: Emerging Technologies Volume 43, Part 1, June 2014, Pages 95-111, proposes a stochastic approach, Hidden Markov Model (HMM), for short-term freeway traffic prediction during peak periods. The data used in the study was gathered from real-time traffic monitoring devices over six years on a 60.8-km (38-mile) corridor of Interstate-4 in Orlando, Florida. The HMM defines traffic states in a two-dimensional space using first-order statistics (Mean) and second-order statistics (Contrast) of speed observations. The dynamic changes of freeway traffic conditions are addressed with state transition probabilities. For a sequence of traffic speed observations, HMMs estimate the most likely sequence of traffic states. The model performance was evaluated using prediction errors, which are measured by the relative length of the distance between the predicted state and the observed state in the two-dimensional space. Reasonable prediction errors lower than or around 10% were obtained from HMMs. Also, the model performance was not remarkably affected by location, travel direction, and peak period time. The HMMs were compared to two naïve predication methods. The results showed that HMMs perform better and are more robust than the naïve methods. Therefore, the study concludes that the HMM approach was successful in modeling short-term traffic condition prediction during peak periods and in accounting for the inherent stochastic nature of traffic conditions.
In regarding to independent claims 1, 9, and 17, Yan taken either individually or in combination with other prior art of record fails to teach or render obvious a device and method comprising: obtaining driving state information of a first road section, the first road section being adjacent to a second road section along a traffic flow direction; 
discretizing the driving state information to obtain an observation sequence; feeding the observation sequence to a hidden Markov model, to generate road condition state information on road condition states during a transition from the first road section to the second road section, wherein the road condition states include a first state, a second state, and a third state, wherein the first state, the second state, and the third state differ from each other in traffic speed,  and wherein the road condition state information includes one or more of: a probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the second state; a probability of transition from the first road section to the second road section while the first road section being of the first state and the second road section being of the third state; a probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the first state; a probability of transition from the first road section to the second road section while the first road section being of the second state and the second road section being of the third state; a probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the first state; and
a probability of transition from the first road section to the second road section while the first road section being of the third state and the second road section being of the second state; and determining, according to statistical historical road condition data, a correspondence between the road condition states and road section traffic capacity information in a probability form, wherein the hidden Markov model includes a first probability matrix and a second probability matrix of road sections extracted according to the statistical historical road condition data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667